Exhibit 10.1

[exh1012015ltipimage1.gif]




SKYWORKS SOLUTIONS, INC.
2015 LONG-TERM INCENTIVE PLAN


1.
Purpose

The purpose of this 2015 Long-Term Incentive Plan (the “Plan”) of Skyworks
Solutions, Inc., is to advance the interests of the Company’s stockholders by
enhancing the Company’s ability to attract, retain and motivate persons who are
expected to make important contributions to the Company and by providing such
persons with equity ownership opportunities and performance-based incentives
that are intended to align their interests with those of the Company’s
stockholders. In the event that the Company’s stockholders do not approve the
Plan, the Skyworks Solutions, Inc. Amended and Restated 2005 Long-Term Incentive
Plan will continue in full force and effect on its terms and conditions as in
effect immediately prior to the date the Plan is approved by the Board.
2.
Certain Definitions

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
(a) “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Section 3. With reference to the
duties of the Committee under the Plan that have been delegated to one or more
persons pursuant to Section 3(d) or Section 3(e), or as to which the Board has
assumed, the term “Administrator” shall refer to such person(s) unless the
Committee or the Board has revoked such delegation or the Board has terminated
the assumption of such duties.


(b) “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalent award, an Other Stock
Unit Award, or a Stock Appreciation Right, which may be awarded or granted under
the Plan (collectively, “Awards”).


(c) “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award that are consistent with the Plan.


(d) “Award Limit” shall mean, with respect to Awards that shall be payable in
shares of Common Stock or in cash, as the case may be, the respective
per-Participant limit set forth in Section 4(e).


(e) “Board” shall mean the Board of Directors of the Company.


(f) “Cause” shall have the meaning given in an employment agreement, severance
agreement, change in control agreement, consulting agreement or other similar
agreement, if any, between the Company and the Participant, or if there is no
such agreement (or if such agreement does not define “Cause”), then except as
otherwise provided by the Administrator in an Award Agreement with respect to an
Award, “Cause” shall mean the determination by the Administrator or by the

1

--------------------------------------------------------------------------------

            

Company’s appropriate management personnel that any of the following acts or
events exists or has occurred with respect to a Participant:


(i) the Participant’s deliberate dishonesty that is significantly detrimental to
the best interests of the Company;


(ii) conduct by the Participant constituting an act of moral turpitude;


(iii) the Participant’s willful disloyalty to the Company or refusal or failure
to obey the directions of the Board, the Company’s Chief Executive Officer or
President, or the Participant’s direct supervisor; or


(iv) the Participant’s incompetent performance or substantial or continuing
inattention to or neglect of duties assigned to the Participant.


(g) “Change in Control” shall mean an event or occurrence set forth in any one
or more of subsections (i) through (iv) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):


(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (x) the then-outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (y) the combined voting power
of the then-outstanding securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction that complies with clauses (A) and (B) of subsection (iii) of this
Section 2(g); or


(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who was a member of the Board on the
Effective Date or (B) who was nominated or elected subsequent to the Effective
Date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (B) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or


(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (A) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of Common Stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,

2

--------------------------------------------------------------------------------

            

respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation that as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (B) no
Person (excluding any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 40% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or
(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


For the avoidance of doubt, all references to the “Company” in this Section 2(g)
shall mean Skyworks Solutions, Inc. Notwithstanding anything herein to the
contrary, to the extent that any payment or benefit under the Plan constitutes
nonqualified deferred compensation within the meaning of Section 409A, then,
with respect to such payment or benefit, any event constituting a Change in
Control above must also constitute a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).


(h)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.



(i) “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 3(a).


(j) “Common Stock” shall mean the common stock of Skyworks Solutions, Inc., par
value $0.25 per share.


(k) “Company” shall mean Skyworks Solutions, Inc., a Delaware corporation.
Except where the context otherwise requires, the term “Company” shall include
any present or future Subsidiary or parent corporation (as “parent corporation”
is defined in Section 424(e) of the Code and any regulations promulgated
thereunder) of the Company and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board.


(l) “Consultant” shall mean any consultant or adviser that qualifies as a
consultant under the applicable rules of the Securities and Exchange Commission
for registration of shares on a Form S-8 Registration Statement.


(m) “Covered Employee” shall mean any Employee who is, or whom the Committee, in
its discretion, determines may be, a “covered employee” within the meaning of
Section 162(m)(3) of the Code.


(n) “Designated Beneficiary” shall mean the beneficiary designated, in a manner
determined by the Company, by a Participant to receive amounts due or exercise
rights of the Participant in the event of the Participant’s death. In the
absence of an effective designation by a Participant, “Designated Beneficiary”
shall mean the Participant’s estate.


(o) “Disability” shall mean that the Participant is “permanently and totally
disabled” within the meaning of Section 22(e)(3) of the Code. Notwithstanding
anything herein to the contrary, to the extent that a payment or benefit under
the Plan constitutes nonqualified deferred compensation within the meaning of
Section 409A, then, with respect to such payment or benefit, the Participant
must also be “disabled” within the meaning of Section 409A(a)(2)(C) of the Code.


(p) “Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Common Stock) of dividends paid on Common Stock, granted under
Section 8(b).

3

--------------------------------------------------------------------------------

            



(q) “Effective Date” shall mean the date the Plan is approved by the Company’s
stockholders.


(r) “Eligible Individual” shall mean any person who is an Employee or a
Consultant, as determined by the Administrator.


(s) “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company.


(t) “Equity Acceleration Date” shall mean, with respect to an Award held by a
Participant:


(i) the effective date of a Change in Control, in the event that the Participant
experiences a Qualifying Termination that is within the period of time
commencing three (3) months prior to the Change in Control and ending on the
effective date of the Change in Control; or


(ii) the effective date of the Participant’s Termination of Service, in the
event that the Participant experiences a Qualifying Termination that is within
the period of time commencing on the effective date of a Change in Control and
ending twelve (12) months following the Change in Control.


(u)
“Expiration Date” shall mean the ten (10) year anniversary of the Effective
Date.



(v)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.



(w) “Fair Market Value” shall mean, as of any given date, the value of a share
of Common Stock determined as follows:


(i)If the Common Stock is listed on any established stock exchange, national
market system or automated quotation system (such as NASDAQ), its Fair Market
Value shall be the closing sales price for a share of Common Stock as quoted on
such exchange or system for such date or, if there is no closing sales price for
a share of Common Stock on the date in question, the closing sales price for a
share of Common Stock on the last preceding date for which such quotation
exists, as reported by NASDAQ or such other source as the Administrator deems
reliable, such as The Wall Street Journal;


(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but closing sales prices are not reported, its Fair Market Value shall be the
mean of the high bid and low asked prices for such date or, if there are no high
bid and low asked prices for a share of Common Stock on such date, the high bid
and low asked prices for a share of Common Stock on the last preceding date for
which such information exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or


(iii)If the Common Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Administrator in good faith.
(x) “Full Value Award” shall mean any Award other than an Option, Stock
Appreciation Right or other Award for which the Participant pays the Fair Market
Value of the Common Stock as of the date of grant (whether directly or by
forgoing a right to receive a payment from the Company or any Subsidiary).


(y) “Good Reason” shall have the meaning given in an employment agreement,
severance agreement, change in control agreement or other similar agreement, if
any, between the Company and the Participant, or if there is no such agreement
(or if such agreement does not define “Good Reason”), then except as otherwise
provided by the Administrator

4

--------------------------------------------------------------------------------

            

in an Award Agreement with respect to an Award, “Good Reason” shall mean either
of the following actions, if taken without the express written consent of the
Participant:


(i) A reduction of 5% or more in the Participant’s base salary in effect
immediately prior to the Change in Control; or


(ii) A change in the Participant’s principal place of employment in effect
immediately prior to the Change in Control to a location that is more than fifty
(50) miles from such principal place of employment.


A Participant’s Termination of Service shall not be deemed to be for Good Reason
unless, within sixty (60) days of the occurrence of the event constituting Good
Reason, the Participant has provided the Company (or the acquiring entity) with
(A) at least thirty (30) days’ advance written notice of the Participant’s
decision to terminate his or her employment for Good Reason, and (B) a period of
not less than thirty (30) days to cure the event or condition described in
subsection (i) or (ii), and the Company (or the acquiring entity) has failed to
so cure the event or has waived its right to cure the event, to the extent it is
then subject to cure.
(z) “Measurement Date” shall mean, with respect to a Performance Award, the last
day of the applicable Performance Period over which Performance Goals are
measured pursuant to the terms of the Performance Award.


(aa) “NASDAQ” shall mean the NASDAQ Global Select Market.


(ab) “Option” shall mean a right to purchase shares of Common Stock at a
specified exercise price, granted under Section 5. Any Option granted pursuant
to the Plan is intended not to be an incentive stock option as described in
Section 422 of the Code and shall be designated a “Nonqualified Stock Option.”


(ac)“Other Stock Unit Award” shall mean an Award of shares of Common Stock, or
other Award that is valued in whole or in part by reference to, or is otherwise
based on, shares of Common Stock or other property, granted under Section 8.


(ad)“Participant” shall mean a person who has been granted an Award under the
Plan.


(ae) “Performance Award” shall mean a Restricted Stock Award, an Other Stock
Unit Award, a cash bonus award, a stock bonus award, or any other Award under
the Plan that is made subject to the achievement of Performance Goals pursuant
to Section 8 and is paid in cash, Common Stock or a combination of both.


(af) “Performance-Based Compensation” shall mean any compensation that qualifies
as “performance-based compensation” as described in Section 162(m).


(ag) “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:


(i) The Performance Criteria that shall be used to establish Performance Goals
shall include one or more of the following: Revenues, net income (loss),
operating income (loss), gross profit, earnings before or after discontinued
operations, interest, taxes, depreciation and/or amortization, operating profit
before or after discontinued operations and/or depreciation and/or amortization,
earnings (loss) per share, net cash flow, cash flow from operations, free cash
flow, revenue growth, earnings growth, gross margins, operating margins, net
margins, inventory management (including, but not limited to, reductions in
inventory, inventory turns, and inventory levels), working capital (including a
specific component thereof), return on sales, return on assets, return on
stockholders’ equity, return on investment or working capital, cash or cash
equivalents position, achievement of balance sheet or income statement
objectives or total stockholder return, stock price, improvement in financial
ratings, completion of strategic acquisitions/dispositions, manufacturing
efficiency, product quality, customer satisfaction, market share and/or product
design wins, a specific cost or expense item, and implementation or

5

--------------------------------------------------------------------------------

            

completion of a specified key business project, any of which may be measured
with respect to an individual Participant, the Company, or any one or more of
the Company’s Subsidiaries, divisions or business units, and in absolute or
relative terms (including, but not limited to, (A) as compared to any
incremental increase or decrease, (B) as compared to results of a peer group or
other individuals or companies comparably, similarly or otherwise situated, or
(C) as compared to a business plan, budget or forecast).


(ii) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments be made to one or more of the Performance
Goals, including the exclusion of one or more of the following:
(A) extraordinary and/or nonrecurring items, (B) the cumulative effects of
changes in accounting principles or applicable laws, (C) gains or losses on the
dispositions of discontinued operations, (D) the write-down of any asset,
(E) charges for restructuring and rationalization programs, (F) amortization of
purchased intangibles associated with acquisitions, (G) compensation expenses
related to acquisitions, (H) other acquisition-related charges (including, but
not limited to, items attributable to the business operations of any entity
acquired by the Company during the Performance Period), (I) impairment charges,
(J) gain or loss on minority equity investments, (K) noncash income tax
expenses, (L) equity-based compensation expenses, (M) items relating to
financing activities; (N) other nonoperating items; (O) items related to the
disposal of a business or segment of a business; or (P) items attributable to
any stock dividend, stock split, combination or exchange of shares occurring
during the Performance Period. For all Awards intended to qualify as
Performance-Based Compensation, such determinations shall be made within the
time prescribed by, and otherwise in compliance with, Section 162(m).
 
(ah)“Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more performance criteria or measures; provided, however, that for
any Award that is intended to qualify as Performance-Based Compensation, the
Performance Goals shall be based on one or more Performance Criteria.


(ai) “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Award.


(aj) “Plan” shall mean this Skyworks Solutions, Inc. 2015 Long-Term Incentive
Plan, as it may be amended or restated from time to time.


(ak) “Prior Plan” shall mean the Skyworks Solutions, Inc. Amended and Restated
2005 Long-Term Incentive Plan.


(al) “Qualifying Termination” shall mean a Participant’s Termination of Service
by the Company without Cause or by the Participant for Good Reason, in either
case within the period of time commencing three (3) months prior to and ending
twelve (12) months following the Change in Control. For the avoidance of doubt,
the term “Qualifying Termination” shall apply only to an Employee’s Termination
of Service. In the case of a Consultant, no Termination of Service shall be a
“Qualifying Termination” unless the Administrator, in its sole discretion,
provides otherwise.


(am) “Reorganization Event” shall mean:


(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;
(ii)any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or


(iii) any liquidation or dissolution of the Company.

6

--------------------------------------------------------------------------------

            



(an) “Restricted Stock” shall mean Common Stock granted under Section 7 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.


(ao) “Restricted Stock Award” shall mean an Award for Restricted Stock or
Restricted Stock Units.


(ap) “Restricted Stock Units” shall mean the right to receive Common Stock
granted under Section 7.


(aq)“Section 162(m)” shall mean Section 162(m) of the Code or any successor
provision thereto, and the regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.


(ar) “Section 409A” shall mean Section 409A of the Code or any successor
provision thereto, and the regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.


(as) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted under Section 6.


(at) “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.


(au) “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.


(av) “Termination of Service” shall mean,


(i) As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without Cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where there is a simultaneous
commencement of employment with the Company or any Subsidiary or service as a
nonemployee director of the Company.


(ii) As to an Employee, the time when the employee-employer relationship between
a Participant and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding: (A) terminations where there is a
simultaneous reemployment or continuing employment of a Participant by the
Company or any Subsidiary, (B) terminations that are followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee, and (C) at the sole discretion of the
Administrator, terminations that result in a temporary severance of the
employee-employer relationship.


The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to a Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for Cause, and all questions of whether a particular leave of absence
constitutes a Termination of Service. For purposes of the Plan, a Participant’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the

7

--------------------------------------------------------------------------------

            

Subsidiary employing or contracting with such Participant ceases to remain a
Subsidiary following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spinoff).
3.
Administration and Delegation



(a)Administrator. The Committee (or another committee or a subcommittee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein) and shall consist solely of two
or more nonemployee directors appointed by and holding office at the pleasure of
the Board, each of whom is intended to qualify as a “non-employee director” as
defined by Rule 16b-3 under the Exchange Act or any successor rule, an “outside
director” as defined under Section 162(m) and an “independent director” under
the rules of NASDAQ (or other securities exchange or automated quotation system
on which shares of Common Stock are listed, quoted or traded); provided, that
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 3(a) or
otherwise provided in any charter of the Committee. Notwithstanding the
foregoing, the Committee may delegate its authority hereunder to the extent
permitted by Sections 3(d) and 3(e). In its sole discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan.


(b)Duties and Powers of Administrator. The Administrator shall have authority to
grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Administrator may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient to carry the Plan into effect and it shall be the sole and final
judge of such expediency. All decisions by the Administrator shall be made in
the Administrator’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Award. No director
or person acting pursuant to the authority delegated by the Administrator shall
be liable for any action or determination relating to or under the Plan made in
good faith.


(c)Award Eligibility. The Administrator may, from time to time, select from
among all Eligible Individuals those to whom an Award shall be granted under the
Plan and shall determine the nature and amount of the Award, consistent with the
requirements of the Plan.


(d)Delegation to Committees or Subcommittees. To the extent permitted by
applicable law, the Board or Committee may delegate any or all of its powers
under the Plan to one or more committees or subcommittees of the Board.


(e)Delegation to Officers. To the extent permitted by applicable law, the
Administrator may delegate to one or more officers of the Company the power to
grant or amend Awards consistent with the terms and conditions of the Plan that
constitute rights under Delaware law (subject to any limitations under the Plan)
to employees or officers of the Company and to exercise such other powers under
the Plan as the Administrator may determine, provided that the Administrator
shall fix the terms of the Awards to be granted by such officers (including the
exercise price of such Awards, which may include a formula by which the exercise
price will be determined) and the maximum number of shares subject to Awards
that the officers may grant; provided further, however, that no officer shall be
authorized to grant Awards to, or amend Awards held by, the following
individuals: (i) any “executive officer” of the Company (as defined by Rule 3b-7
under the Exchange Act), (ii) any “officer” of the Company (as defined by
Rule 16a-1 under the Exchange Act), (iii) Covered Employees, or (iv) officers of
the Company to whom authority to grant or amend Awards has been delegated
hereunder. The Administrator may not delegate authority under this Section 3(e)
to grant Restricted Stock, unless Delaware law then permits such delegation. Any
delegation under this Section 3(e) shall be subject to any other restrictions
and limits that the Administrator specifies at the time of such delegation, and
the Administrator may at any time rescind the authority so delegated or appoint
a new delegatee.


4.
Stock Available for Awards


8

--------------------------------------------------------------------------------

            



(a)Number of Shares. Subject to adjustment under Section 11, Awards may be made
under the Plan for a number of shares of Common Stock that is equal to the sum
of: (i) 9.75 million shares of Common Stock; and (ii) such additional number of
shares of Common Stock (up to 22.3 million shares) as is equal to the sum of
(x) the number of shares of Common Stock reserved for issuance under the Prior
Plan that remain available for grant under the Prior Plan as of the Effective
Date, and (y) the number of shares of Common Stock subject to awards granted
under the Prior Plan which awards expire, terminate or are otherwise
surrendered, canceled, forfeited or repurchased by the Company at their original
issuance price pursuant to a contractual repurchase right after the Effective
Date.


(b)Counting of Shares. Subject to adjustment under Section 11, an Option or
Stock Appreciation Right shall be counted against the share limit specified in
Section 4(a) as one share for each share of Common Stock subject to such Award,
and a Full Value Award shall be counted against the share limit specified in
Section 4(a) as one and one-half (1.5) shares for each share of Common Stock
issued upon settlement of such Full Value Award.


(c)Lapses. If any Award expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. To the extent that a Full Value Award (which,
for purposes of this Section 4(c) shall include any equivalent award granted
under the Prior Plan) is forfeited or expires or such Full Value Award is
settled for cash (in whole or in part), the shares of Common Stock available
under the Plan shall be increased by one and one-half (1.5) shares of Common
Stock subject to such Full Value Award that is forfeited, expired, or settled in
cash. Notwithstanding the foregoing, shares delivered (either by actual
delivery, attestation or net exercise) to the Company by a Participant (i) to
purchase shares of Common Stock upon the exercise of an Award or (ii) to satisfy
tax withholding obligations with respect to any Awards (including shares
retained from the Award creating the tax obligation) shall not be added back to
the number of shares available for the future grant of Awards. In the case of
the exercise of a SAR for shares, the number of shares counted against the
shares available under the Plan shall be the full number of shares subject to
the SAR multiplied by the percentage of the SAR actually exercised, regardless
of the number of shares actually used to settle such SAR upon exercise. Shares
of Common Stock issued under the Plan may consist in whole or in part of
authorized but unissued shares, treasury shares, or shares purchased on the open
market; provided, however, that shares of Common Stock repurchased by the
Company on the open market using the proceeds from the exercise of an Award
shall not increase the number of shares available for future grant of Awards.
The payment of Dividend Equivalents in cash in conjunction with any outstanding
Award shall not be counted against the number of shares of Common Stock
available for issuance under the Plan.


(d)Substitute Awards. To the extent permitted by applicable law, Substitute
Awards shall not reduce the number of shares of Common Stock authorized for
grant under the Plan or count against the Award Limit with respect to any
Participant. Substitute Awards may be granted on such terms as the Administrator
deems appropriate in the circumstances, notwithstanding any limitations on
Awards contained in the Plan.


(e)Section 162(m) Per-Participant Limit. Without regard to the share-counting
rules in Section 4(b) hereof, the maximum number of shares of Common Stock with
respect to which Awards may be granted to any Participant under the Plan during
any calendar year shall be 1,500,000 and the maximum aggregate amount of cash
that may be paid during any calendar year with respect to one or more Awards
payable in cash shall be $5,000,000. For purposes of the foregoing limits, the
combination of an Option in tandem with an SAR shall be treated as a single
Award. The Award Limit described in this Section 4(e) shall be construed and
applied consistently with Section 162(m). The fungible share counting rules in
Section 4(b) shall not apply for purposes of this Section 4(e) and instead, each
share subject to any type of Award shall be counted as one share for purposes of
this Section 4(e).


5.
Stock Options


9

--------------------------------------------------------------------------------

            



(a)General. The Administrator may grant Options and determine the number of
shares of Common Stock to be covered by each Option, the exercise price of each
Option and the conditions and limitations applicable to the exercise of each
Option, including conditions relating to applicable federal or state securities
laws, as it considers necessary or advisable.


(b)Exercise Price. The Administrator shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement;
provided, however, that the exercise price shall not be less than 100% of the
Fair Market Value at the time the Option is granted.


(c)Option Vesting. The period during which the right to exercise, in whole or in
part, an Option vests in the Participant shall be set by the Administrator and
the Administrator may determine that an Option may not be exercised in whole or
in part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, any of the Performance Criteria, or
any other criteria selected by the Administrator. At any time after grant of an
Option, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which an Option
vests. No portion of an Option that is unexercisable at a Participant’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided in the Plan or by the Administrator either in the Award
Agreement or by action of the Administrator following the grant of the Option.


(d)Termination of Service. Except as otherwise provided (i) in Sections 5(e),
12(d), 12(e), (ii) in an employment agreement, severance agreement, change in
control agreement or other similar agreement, if any, between the Company and
the Participant, (iii) by the Administrator in an Award Agreement, or (iv) by
action of the Administrator following the grant of an Option, all outstanding
Options held by a Participant that are exercisable upon the Participant’s
Termination of Service, shall remain exercisable for a period of time expiring
on the earlier of (a) the three (3) month anniversary of the Participant’s
Termination of Service, and (b) the final expiration date of such Options as set
forth in the applicable Award Agreement, subject to the other terms and
conditions of such Award Agreement; provided that such Options shall be
exercisable only to the extent that the Participant was entitled to exercise
such Options on the date of the Termination of Service. Notwithstanding the
foregoing, if the Participant violates the non-solicitation, non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between such Participant and the
Company, the right to exercise Options under this Section 5(d) shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.


(e)Termination of Service for Cause. Except as otherwise provided (i) in an
employment agreement, severance agreement, change in control agreement or other
similar agreement, if any, between the Company and the Participant, (ii) by the
Administrator in an Award Agreement, or (iii) by action of the Administrator
following the grant of an Option, all outstanding Options that were exercisable
by the Participant immediately prior to the Participant’s Termination of Service
for Cause, shall terminate immediately upon the effective date of such
Termination of Service and shall not be exercisable. The Participant shall be
considered to have been discharged for Cause if the Company determines, within
30 days after the Participant’s resignation, that discharge for Cause was
warranted.


(f)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 11):
(i) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option, (ii) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option, (iii) cancel in exchange for a cash payment
any outstanding Option with an exercise price per share above the then-current
Fair Market Value, or (iv) take any other action under the Plan that constitutes
a “repricing” within the meaning of the rules of NASDAQ (or other securities
exchange or automated quotation system on which shares of Common Stock are
listed, quoted or traded).



10

--------------------------------------------------------------------------------

            

(g)No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.


(h)Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Administrator may specify in the
applicable option agreement; provided, however, that no Option will be granted
for a term in excess of seven (7) years. The Administrator shall determine the
time period, including the time period following a Termination of Service,
during which the Participant has the right to exercise the vested Options, which
time period may not extend beyond the term of the Option.


(i)Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Administrator together with
payment in full as specified in Section 13(g) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise as soon as practicable.


(j)Partial Exercise. An exercisable Option may be exercised in whole or in part.
However, an Option shall not be exercisable with respect to fractional shares
and the Administrator may require that, by the terms of the Option, a partial
exercise be with respect to a minimum number of shares.


(k)Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Administrator may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. An Option that is a Substitute Award may be granted on such terms as
the Administrator deems appropriate in the circumstances, notwithstanding any
limitations on Options contained in this Section 5 or in Section 3(c).
Notwithstanding the foregoing provisions of this Section 5 to the contrary, in
the case of an Option that is a Substitute Award, the price per share of the
shares of Common Stock subject to such Option may be less than the Fair Market
Value per share on the date of grant, provided, that such price per share shall
be determined in accordance with Section 409A (and, if applicable, with Section
424 of the Code and the regulations thereunder).


6.
Stock Appreciation Rights



(a)General. A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive Common Stock determined in whole or in part by
reference to appreciation, from and after the date of grant, in the Fair Market
Value of a share of Common Stock. SARs may be based solely on appreciation in
the Fair Market Value of Common Stock or on a comparison of such appreciation
with some other measure of market growth such as (but not limited to)
appreciation in a recognized market index. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Administrator in the SAR Award. SARs may not be
granted with a term in excess of seven (7) years from the date of grant.


(b)Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.
(i)Tandem Awards. When Stock Appreciation Rights are expressly granted in tandem
with Options, (A) the Stock Appreciation Right will be exercisable only at such
time or times, and to the extent, that the related Option is exercisable (except
to the extent designated by the Administrator in connection with a
Reorganization Event and will be exercisable in accordance with the procedure
required for exercise of the related Option); (B) the Stock Appreciation Right
will terminate and no longer be exercisable upon the termination or exercise of
the related Option, except to the extent designated by the Administrator in
connection with a Reorganization Event and except that a Stock Appreciation
Right granted with respect to less than the full number of shares covered by an
Option will not be reduced until the number of shares as to which the related
Option has been exercised or has terminated exceeds the number of shares not
covered by the

11

--------------------------------------------------------------------------------

            

Stock Appreciation Right; (C) the Option will terminate and no longer be
exercisable upon the exercise of the related Stock Appreciation Right; and
(D) the Stock Appreciation Right will be transferable only with the related
Option.


(ii)Independent SARs. A Stock Appreciation Right not expressly granted in tandem
with an Option will become exercisable at such time or times, and on such
conditions, as the Administrator may specify in the SAR Award.


(c)Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the
Administrator, together with any other documents required by the Administrator.


(d)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 11):
(i) amend any outstanding SAR granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding SAR, (ii) cancel any outstanding stock appreciation right
(whether or not granted under the Plan) and grant in substitution therefor new
Awards under the Plan covering the same or a different number of shares of
Common Stock and having an exercise price per share lower than the then-current
exercise price per share of the cancelled stock appreciation right, (iii) cancel
in exchange for a cash payment any outstanding SAR with an exercise price per
share above the then-current Fair Market Value, or (iv) take any other action
under the Plan that constitutes a “repricing” within the meaning of the rules of
NASDAQ (or other securities exchange or automated quotation system on which
shares of Common Stock are listed, quoted or traded).


7.
Restricted Stock; Restricted Stock Units



(a)General. The Administrator may grant Awards of Restricted Stock to Eligible
Individuals entitling recipients to acquire shares of Common Stock, subject to
the right of the Company to repurchase all or part of such shares at their issue
price or other stated or formula price (or to require forfeiture of such shares
if issued at no cost) from the recipient in the event that conditions specified
by the Administrator in the applicable Award are not satisfied prior to the end
of the applicable restriction period or periods established by the Administrator
for such Award. Instead of granting Awards of Restricted Stock, the
Administrator may grant Awards of Restricted Stock Units to Eligible Individuals
entitling recipients to receive shares of Common Stock to be delivered at the
time such shares of Common Stock vest subject to such terms and conditions on
the delivery of the shares of Common Stock as the Administrator shall determine.
The Administrator shall determine the terms and conditions of a Restricted Stock
Award, including the conditions for repurchase, forfeiture, or vesting, and the
issue price, if any.


(b)Stock Certificates; Dividends. Subject to Section 13(l), any stock
certificates issued in respect of a Restricted Stock Award shall be registered
in the name of the Participant and, unless otherwise determined by the
Administrator, deposited by the Participant, together with a stock power
endorsed in blank, with the Company (or its designee). At the expiration of the
applicable restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the Designated Beneficiary. Unless otherwise provided
in the applicable Award Agreement, any dividends (whether paid in cash, stock or
property) declared and paid by the Company with respect to unvested shares of
Restricted Stock shall be subject to accrual as provided in Section 13(h).


8.
Performance Awards, Dividend Equivalents, and Other Stock Unit Awards



(a)Performance Awards. The Administrator may grant Performance Awards under the
Plan to any Eligible Individual and may determine whether such Performance
Awards are intended to qualify as Performance-Based Compensation. The value of
Performance Awards shall be subject to the achievement of Performance Goals over
a specified Performance Period. The Performance Goals applicable to a
Performance Award may (i) vary by Participant, (ii) be different for different
Awards, or (iii) be particular to a Participant or the Subsidiary, division,
business unit, department, branch, or other unit in which the Participant works.

12

--------------------------------------------------------------------------------

            



(b)Dividend Equivalents. The Administrator may grant Dividend Equivalents under
the Plan to any Eligible Individual based on dividends declared on the Common
Stock, to be credited as of dividend payment dates during the period between the
date an Award is granted to a Participant and the date such Award vests, is
distributed or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Administrator. Notwithstanding the foregoing, no Dividend
Equivalents shall be payable with respect to Options or Stock Appreciation
Rights. Unless otherwise provided in the applicable Award Agreement, any
Dividend Equivalents shall be subject to accrual as provided in Section 13(h).


(c)Other Stock Unit Awards. The Administrator may grant Other Stock Unit Awards
under the Plan to any Eligible Individual. Such Other Stock Unit Awards shall be
available as a form of payment in the settlement of other Awards granted under
the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled. Other Stock Unit Awards may be paid in shares of Common
Stock or cash, as the Administrator shall determine. Subject to the provisions
of the Plan, the Administrator shall determine the conditions of each Other
Stock Unit Award, including any purchase price applicable thereto and any
conditions applicable thereto, including without limitation, performance-based
conditions.


9.
Awards Intended to Qualify as Performance-Based Compensation



(a)General. The Committee, in its sole discretion, may determine whether an
Award is intended to qualify as Performance-Based Compensation. If the
Committee, in its discretion, decides to grant such an Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation, then the
provisions of this Section 9 shall control over any contrary provision contained
in the Plan. The Administrator may in its sole discretion grant Awards to
Covered Employees and other Eligible Individuals that are based on Performance
Criteria or Performance Goals but that do not satisfy the requirements of this
Section 9 and are not intended to qualify as Performance-Based Compensation.


(b)Committee. Grants of Performance Awards or other Awards to any Covered
Employee intended to qualify as Performance-Based Compensation shall be made
only by the Committee. In the case of such Awards granted to Covered Employees,
references to the Administrator shall be treated as referring to the Committee.


(c)Types of Awards. Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to a Covered Employee intended to qualify as
Performance-Based Compensation, including, without limitation, Restricted Stock
the restrictions with respect to which lapse upon the attainment of specified
Performance Goals and any Performance Awards that vest or become exercisable or
payable upon the attainment of one or more specified Performance Goals.


(d)Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the requirements of Section 162(m), with respect to any Award
granted to one or more Covered Employees that is intended to qualify as
Performance-Based Compensation, no later than 90 days following the commencement
of any Performance Period or any designated fiscal period or period of service
(or such earlier time as may be required under Section 162(m)), the Committee
shall, in writing, (i) designate one or more Participants, (ii) select the
Performance Criteria applicable to the Performance Period, (iii) establish the
Performance Goals, and amounts of such Awards, as applicable, that may be earned
for such Performance Period based on the Performance Criteria, and (iv) specify
the relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period.


(e)Adjustments. Notwithstanding any provision of the Plan, with respect to any
Award that is intended to qualify as Performance-Based Compensation,



13

--------------------------------------------------------------------------------

            

(i)the Committee may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable Performance Goals except in the case of the death
or Disability of the Participant or a Change in Control of the Company; and


(ii)no adjustment or action described in Sections 10, 11, or 12, or in any other
provision of the Plan, shall be authorized to the extent that such adjustment or
action would cause such Award to fail to qualify as Performance-Based
Compensation, unless the Administrator determines that the Award should not so
qualify.


(f)Payment of Performance-Based Awards. Except as provided in Sections 10 and 12
or as otherwise provided in the Plan or an applicable Award Agreement and only
to the extent permitted by Section 162(m), as to an Award that is intended to
qualify as Performance-Based Compensation, the Participant shall be eligible to
receive payment pursuant to such Awards for a Performance Period only if and to
the extent the Performance Goals for such period are achieved.


(g)Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.


10.
Effect of a Change in Control



(a)Qualifying Termination Prior to Change in Control. Notwithstanding anything
in this Plan to the contrary, in the event that a Participant experiences a
Qualifying Termination that is within the period of time commencing three (3)
months prior to the Change in Control and ending on the effective date of the
Change in Control, then on the date of the Termination of Service, each
outstanding and unvested Award held by such Participant as of the day prior to
the date of the Participant’s Termination of Service shall


(b) remain outstanding for the period of three (3) months following the
Participant’s Termination of Service with any vesting of such Award being
suspended until it is determined whether there is a Change in Control during the
three (3) month period following the Participant’s Termination of Service;


(i)if a Change in Control occurs within the three (3) month period following the
Participant’s Termination of Service, be treated as if the Participant had
remained employed by the Company through the effective date of the Change in
Control and notwithstanding any vesting schedule, forfeiture provisions, or
anything else to the contrary in the respective Award Agreement governing such
Award, subject to the same terms and conditions as in effect immediately prior
to the Participant’s Termination of Service and subject to any applicable
provisions of this Section 10; and


(ii)if no Change in Control occurs within the three (3) month period following
the Participant’s Termination of Service, terminate and be of no further force
or effect except as otherwise provided by the Administrator or in a written
agreement between the Company and the Participant.


(c)Treatment of Awards upon a Change in Control. In the event of a Change in
Control (without regard to whether such event also constitutes a Reorganization
Event), the following provisions shall apply to all then-outstanding Awards
(including any Awards that remain outstanding as of the Change in Control
pursuant to Section 10(a)):


(i)Performance Awards. If the Change in Control occurs prior to the Measurement
Date for a Performance Award that vests based upon the achievement of
Performance Goals and upon a Participant providing continued service to the
Company, then upon the effective date of the Change in Control such Award shall
be earned as to the greater of (A) the “Target” level of shares for such Award,
or (B) the number of shares that would have been earned pursuant to the terms of
such Award based upon performance up through and including the day prior to the
date of the Change in Control; provided, however, that if the Administrator
determines in its sole discretion that it is impracticable to calculate the
number of shares that would have been earned under clause (B) above with respect
to one or more of the applicable Performance

14

--------------------------------------------------------------------------------

            

Goals of the Award, then such Award shall be earned as to the “Target” level of
shares covered by such Performance Goal(s). For the avoidance of doubt, any
deemed satisfaction of Performance Goals as described in this Section 10(b)(i)
shall occur prior to the assumption, substitution, or accelerated vesting of
such Award as provided in this Section 10(b) or in Section 10(c).


(ii)Awards Not Assumed. In the event that the successor or surviving company in
the Change in Control does not agree to assume, or substitute for, an
outstanding Award (or in the event that the Company is the ultimate parent
corporation in the Change in Control and does not agree to continue the Award)
on substantially similar terms with substantially equivalent economic benefits
(which benefits shall include, for the avoidance of doubt, the liquidity of the
securities underlying the assumed or substituted award following the Change in
Control) as exist for such Award immediately prior to the Change in Control, as
determined in the sole discretion of the Administrator, then such Award shall,
immediately prior to the Change in Control, automatically become vested,
exercisable, and issuable, and any forfeiture restrictions thereon shall
immediately lapse, as applicable, in each case, with respect to one-hundred
percent (100%) of that number of then-unvested shares underlying such Award,
after giving effect to any deemed satisfaction of Performance Goals as described
in Section 10(b)(i). If an Award becomes exercisable pursuant to this Section
10(b)(ii), the Administrator shall notify the Participant that the Award shall
be fully exercisable beginning prior to the Change in Control contingent on the
occurrence of the Change in Control, and the Award shall terminate on the Change
in Control.


(iii)Awards Assumed. In the event that the successor or surviving company in the
Change in Control agrees to assume, or substitute for, an outstanding Award (or
in the event that the Company is the ultimate parent corporation in the Change
in Control and agrees to continue the Award) on substantially similar terms with
substantially equivalent economic benefits (which benefits shall include, for
the avoidance of doubt, the liquidity of the securities underlying the assumed
or substituted award following the Change in Control) as exist for such Award
immediately prior to the Change in Control (but after giving effect to any
deemed satisfaction of Performance Goals as described in Section 10(b)(i)), as
determined in the sole discretion of the Administrator, then for the avoidance
of doubt, such Award shall, following the Change in Control, continue to be
subject to the same time-based vesting schedule to which the Award was subject
immediately prior to the Change in Control.


(d)Treatment of Awards upon a Qualifying Termination. Subject to the provisions
of Section 14(g), in the event that a Participant experiences a Qualifying
Termination, each outstanding and unvested Award under the Plan held by the
Participant on the Equity Acceleration Date that, pursuant to its terms and
after giving effect to any deemed satisfaction of Performance Goals as described
in Section 10(b)(i) and any deemed continued employment through the effective
date of the Change in Control as described in Section 10(a), vests solely based
upon providing continued service to the Company (or, if applicable, a successor
corporation to the Company), including, without limitation, Options, SARs,
Restricted Stock Awards, and Performance Awards that are earned but unissued,
shall on the Equity Acceleration Date automatically become vested, exercisable,
and issuable, and any forfeiture restrictions thereon shall immediately lapse,
as applicable, in each case, with respect to one-hundred percent (100%) of that
number of then-unvested shares underlying such Award. For the avoidance of
doubt, the reference in this Section 10(c) to “Performance Awards that are
earned but unissued” shall include any Awards (i) for which the Measurement Date
occurs on or prior to the effective date of the Change in Control, and (ii) for
which the Change in Control occurs prior to the Measurement Date and which are
upon the Change in Control converted into, or substituted by, Awards vesting
solely based upon providing continued service to the Company or its successor,
pursuant to Section 10(b) above.


(e)Share Issuance. Subject to Section 13(f), any shares of Common Stock that are
issued pursuant to Section 10(b)(ii) or Section 10(c) shall be issued to the
applicable Participant on, or as soon as practicable (but not more than sixty
(60) days) after, the Equity Acceleration Date (or such later date as may be
required by Section 14(g)).


11.
Effect of Changes in Common Stock and Reorganization Events




15

--------------------------------------------------------------------------------

            

(a)Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spinoff or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the Award
Limit set forth in Section 4(e), (iii) the number and class of securities and
exercise price per share of each outstanding Option, (iv) the share- and
per-share provisions of each Stock Appreciation Right, (v) the repurchase price
per share subject to each outstanding Restricted Stock Award and (vi) the share-
and per-share provisions of each outstanding Other Stock Unit Award, shall be
appropriately adjusted by the Company (or substituted Awards may be made, if
applicable) to the extent determined by the Board.


(b)Consequences of a Reorganization Event on Awards Other than Restricted Stock.
In connection with a Reorganization Event, the Board shall take any one or more
of the following actions as to all or any outstanding Awards other than
Restricted Stock on such terms as the Board determines: (i) provide that Awards
shall be assumed, or substantially equivalent Awards shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (ii) upon
written notice to a Participant, provide that the Participant’s unexercised
Options or other unexercised Awards shall become exercisable in full and will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant within a specified period following the date
of such notice, (iii) provide that outstanding Awards shall become realizable or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to a Participant equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Options or other Awards (to
the extent the exercise price does not exceed the Acquisition Price) minus
(B) the aggregate exercise price of all such outstanding Options or other
Awards, in exchange for the termination of such Options or other Awards,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Awards shall convert into the right to receive liquidation proceeds (if
applicable, net of the exercise price thereof) and (vi) any combination of the
foregoing.


For purposes of subsection (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.
To the extent all or any portion of an Option becomes exercisable solely as a
result of subsection (ii) above, the Board may provide that upon exercise of
such Option the Participant shall receive shares subject to a right of
repurchase by the Company or its successor at the Option exercise price; such
repurchase right (x) shall lapse at the same rate as the Option would have
become exercisable under its terms and (y) shall not apply to any shares subject
to the Option that were exercisable under its terms without regard to
subsection (ii) above.
(c)Consequences of a Reorganization Event on Awards of Restricted Stock. Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company under each
outstanding Award of Restricted Stock shall inure to the benefit of the
Company’s successor and shall apply to the cash, securities or other property
that the Common Stock was converted into or exchanged for pursuant to such
Reorganization Event in the same manner and to the same extent as they applied
to the Common Stock subject to such Award

16

--------------------------------------------------------------------------------

            

of Restricted Stock. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Award of Restricted
Stock or any other agreement between a Participant and the Company, all
restrictions and conditions on all Awards of Restricted Stock then outstanding
shall automatically be deemed terminated or satisfied.


12.
Termination of Service Due to Death or Disability



(a)Acceleration of Awards. In the event that a Participant experiences a
Termination of Service due to death or Disability, on the date of such
Termination of Service each outstanding and unvested Award under the Plan held
by the Participant that, pursuant to its terms, vests solely based upon
providing continued service to the Company, including, without limitation,
Options, SARs, Restricted Stock Awards, and Performance Awards that are earned
but unissued, shall automatically become vested, exercisable, and issuable, and
any forfeiture restrictions thereon shall immediately lapse, as applicable, in
each case, with respect to one-hundred percent (100%) of that number of
then-unvested shares underlying such Award.


(b)Performance Awards. In the event that a Participant holds a Performance Award
that vests based upon the achievement of Performance Goals and upon providing
continued service to the Company and the Participant’s Termination of Service
due to death or Disability occurs prior to the Measurement Date for such Award,
then such Award shall, as of the Measurement Date, (i) be earned as to the
greater of (A) the “Target” level of shares for such Award, or (B) the number of
shares that would have been earned pursuant to the terms of such Award had the
Participant remained employed through the Measurement Date, and (ii)
automatically become vested, exercisable, and issuable, and any forfeiture
restrictions thereon shall immediately lapse, as applicable, in each case, as of
the Measurement Date, with respect to one-hundred percent (100%) of that number
of then-unvested shares underlying such equity Award that are earned pursuant to
subsection (i) above.


(c)Share Issuance. Subject to Section 13(f), any shares of Common Stock that are
issued pursuant to Section 12(a) shall be issued to the Participant (or to the
Participant’s estate, if applicable) on, or as soon as practicable (but not more
than sixty (60) days) after, the date of the Participant’s Termination of
Service (or such later date as may be required by Section 14(g)). Subject to
Section 13(f), any shares of Common Stock that are issued pursuant to
Section 12(b) shall be issued to the Participant (or to the Participant’s
estate, if applicable) on, or as soon as practicable (but not more than sixty
(60) days) after, the Measurement Date.


(d)Exercise Period of Options Upon Death. Except as otherwise provided (i) in an
employment agreement, severance agreement, change in control agreement or other
similar agreement, if any, between the Company and the Participant, (ii) by the
Administrator in an Award Agreement, or (iii) by action of the Administrator
following the grant of an Option, all outstanding Options held by a Participant
that are exercisable upon the Participant’s Termination of Service due to death
(including any Options that become vested and exercisable pursuant to Section
12(a)) shall remain exercisable for a period of time expiring on the earlier of
(a) the one (1) year anniversary of the Participant’s Termination of Service due
to death, and (b) the final expiration date of such Options as set forth in the
applicable Award Agreement, subject to the other terms and conditions of such
Award Agreement.


(e)Exercise Period of Options Upon Disability. Except as otherwise provided (i)
in an employment agreement, severance agreement, change in control agreement or
other similar agreement, if any, between the Company and the Participant, (ii)
by the Administrator in an Award Agreement, or (iii) by action of the
Administrator following the grant of an Option, all outstanding Options held by
a Participant that are exercisable upon the Participant’s Termination of Service
due to Disability (including any Options that become vested and exercisable
pursuant to Section 12(a)) shall remain exercisable for a period of time
expiring on the earlier of (a) the six (6) month anniversary of the
Participant’s Termination of Service due to Disability, and (b) the final
expiration date of such Options as set forth in the applicable Award Agreement,
subject to the other terms and conditions of such Award Agreement.


13.
General Provisions Applicable to Awards


17

--------------------------------------------------------------------------------

            



(a)Transferability of Awards. Except as the Administrator may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.


(b)Award Agreement. Each Award shall be evidenced by an Award Agreement (which
may be electronic). Award Agreements evidencing Awards intended to qualify as
Performance-Based Compensation shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m).


(c)Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 under the Exchange
Act or any successor rule) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.


(d)Administrator Discretion. Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Administrator need not treat
Participants uniformly.


(e)Termination of Service. Subject to the provisions of Sections 10 and 12, the
Administrator in its sole discretion shall determine the effect on an Award of
the Disability, death, or other Termination of Service or change in the
employment or other status of a Participant and the extent to which, and the
period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Award.


(f)Withholding. The Company shall have the authority and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, local and foreign taxes (including applicable income
and payroll taxes) required by law to be withheld with respect to any taxable
event concerning a Participant arising as a result of the Plan. The
Administrator may in its sole discretion and in satisfaction of the foregoing
requirement allow a Participant to elect to have the Company withhold shares of
Common Stock otherwise issuable under an Award (or allow the surrender of shares
of Common Stock). The number of shares of Common Stock which may be so withheld
or surrendered shall be limited to the number of shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income. The Administrator shall determine the fair
market value of the Common Stock, consistent with applicable provisions of the
Code, for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.


(g)Payment. The Administrator shall determine the methods by which payments
shall be made by any Participant with respect to any Awards granted under the
Plan, including, without limitation:
(i)
in cash or by check, payable to the order of the Company;



(ii) except as the Administrator may otherwise provide in an option agreement,
by (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and/or any required tax withholding, or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check

18

--------------------------------------------------------------------------------

            

sufficient to pay the exercise price and/or any required tax withholding,
provided, in either case, that delivery of such required payments is then made
to the Company upon settlement of such sale;


(iii) when the Common Stock is registered under the Exchange Act, by delivery of
shares of Common Stock owned by the Participant valued at their Fair Market
Value, provided (A) such method of payment is then permitted under applicable
law, (B) such Common Stock, if acquired directly from the Company, was owned by
the Participant for such minimum period of time, if any, as may be established
by the Administrator in its discretion and (C) such Common Stock is not subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;


(iv) to the extent permitted by applicable law and by the Administrator, by
payment of such other lawful consideration as the Administrator may determine;
or


(v) by any combination of the above-permitted forms of payment.


(h)Accrued Dividends. Unless otherwise provided in the applicable Award
Agreement, any dividends (whether paid in cash, stock or property) declared and
paid by the Company with respect to shares of Restricted Stock or Dividend
Equivalents granted with respect to Restricted Stock Units or other Awards
(either, “Accrued Dividends”) shall be paid to the Participant only if and when
such shares become free from the restrictions on transferability and
forfeitability that apply to such shares or, in the case of a Restricted Stock
Unit or other Award, the Award vests and the shares are delivered to the
Participant. In addition, Accrued Dividends with respect to an Award with
performance-based vesting that are based on dividends paid prior to the vesting
of such Award shall be paid out to the Participant only to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests. Each payment of Accrued Dividends will be made no later than the end of
the calendar year in which the dividends are paid to stockholders of that class
of stock or, if later, the 15th day of the third month following the lapsing of
the restrictions on transferability and the forfeitability provisions applicable
to the Restricted Stock Award. No interest will be paid on Accrued Dividends.


(i)Fractional Shares. No fractional shares of Common Stock shall be issued
pursuant to Awards granted under the Plan, and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.


(j)Amendment of Award. Except as provided in Sections 5 and 6, the Administrator
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type and
changing the date of exercise or realization, provided that the Participant’s
consent to such action shall be required unless the Administrator determines
that the action, taking into account any related action, would not materially
and adversely affect the Participant.


(k)Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, the shares of Common Stock are covered by an effective
registration statement or applicable exemption from registration and all other
legal matters in connection with the issuance and delivery of such shares have
been satisfied, including any applicable securities laws and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.


(l)Book Entry. Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Common Stock issued in connection with any Award and
instead such shares of Common Stock shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).

19

--------------------------------------------------------------------------------

            



(m)Acceleration. Except as otherwise provided in the Plan, the Administrator may
at any time provide that any Award shall become immediately exercisable in full
or in part, free of some or all restrictions or conditions, or otherwise
realizable in full or in part, as the case may be.


14.
Miscellaneous



(a)No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.


(b)No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.


(c)Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. If the Plan is not approved by the
Company’s stockholders, (i) it will not become effective, (ii) no Awards shall
be granted thereunder, and (iii) the Prior Plan will continue in full force and
effect in accordance with its terms. Upon the approval of the Plan by the
Company’s stockholders, the Plan shall become effective and any awards
outstanding under the Prior Plan as of the date of such approval shall remain
outstanding and, if applicable, exercisable pursuant to the terms of such
individual grants.


(d)Term of Plan. No Awards shall be granted under the Plan on or after the
Expiration Date. Any Awards that are outstanding on the Expiration Date shall
remain in force according to the terms of the Plan and the applicable Award
Agreement.


(e)Amendment of Plan. The Board or the Committee may amend, suspend or terminate
the Plan or any portion thereof at any time; provided that, to the extent
required by Section 162(m), no Award granted to a Participant that is intended
to comply with Section 162(m) after the date of such amendment shall become
exercisable, realizable or vested, as applicable to such Award, unless and until
such amendment shall have been approved by the Company’s stockholders if
required by Section 162(m) (including the vote required under Section 162(m));
and provided further that, without approval of the Company’s stockholders, no
amendment may (i) increase the number of shares authorized under the Plan (other
than pursuant to Section 11), (ii) materially increase the benefits provided
under the Plan, (iii) materially expand the class of participants eligible to
participate in the Plan, (iv) expand the types of Awards provided under the Plan
or (v) make any other changes that require stockholder approval under the rules
of NASDAQ (or other securities exchange or automated quotation system on which
shares of Common Stock are listed, quoted or traded). No amendment, suspension
or termination of the Plan shall, without the consent of the Participant, impair
any rights or obligations under any Award theretofore granted or awarded, unless
the applicable Award Agreement itself otherwise expressly so provides. No Awards
may be granted or awarded under the Plan during any period of suspension or
after termination of the Plan.



20

--------------------------------------------------------------------------------

            

(f)Provisions for Foreign Participants. The Administrator may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.


(g)Compliance with Section 409A. Except as provided in individual Award
Agreements initially or by amendment, if and to the extent (A) any portion of
any payment, compensation or other benefit provided to a Participant pursuant to
the Plan in connection with his or her Termination of Service constitutes
“nonqualified deferred compensation” within the meaning of Section 409A, and
(B) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A) (the “New Payment Date”), except as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule.


(h)Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of Delaware or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of Delaware.



21